Citation Nr: 0011000	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance, due to poor balance and shortness of 
breath. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 


FINDINGS OF FACT

1.  The veteran's service-connected gunshot wound residuals 
consist of: a shell fragment wound of the right calf 
manifested by pain on walking and standing, and superficial 
peroneal and saphenus nerve paralysis (30 percent); scar and 
scar contractions of the right ring finger (10 percent); 
partial paralysis of the right ulnar nerve (10 percent); and 
postoperative thrombophlebitis of the right leg (30 percent). 

2.  There is no competent medical evidence of record to 
relate the veteran's severe shortness of breath to a service-
connected disability.  

3.  The veteran's service-connected disabilities do not 
render him unable to provide for his own daily self-care or 
unable to protect himself from the hazards or dangers 
incident to his daily environment or so disabled as to need 
the regular aid and assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person, based on poor balance and shortness of 
breath, are not met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.351, 3.352 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the issue before the Board is predicated on the veteran's 
assertions that certain disabilities have increased in 
severity so as to warrant special benefits available under 
law, the Board finds this claim to be well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes the representative's 
assertion in the September 1999 brief on appeal that the 
February 1998 VA special monthly compensation examination was 
inadequate for rating purposes because a) the claims folder 
should be available for the examiner's review, and b) the 
examination should be confined to an evaluation of the 
veteran's service-connected disabilities.  

With regard to the representative's implied assertion that 
the VA examiner who performed the February 1998 examination 
did not review the claims folder in conjunction with the 
examination, the representative has not proffered any 
evidence showing that the examiner did not review the claims 
file as part of the examination.  This assertion fails 
because "there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties."  Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 
47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to 
the contrary, VA is entitled to the benefit of this 
presumption.  Id.  

With regard to the assertion that a special monthly 
compensation examination should be confined to an evaluation 
of the veteran's service-connected disabilities, no authority 
is cited for this assertion.  The question of whether the 
veteran requires the aid and attendance of another person, 
and whether the aid and attendance is necessitated by 
service-connected disabilities, are relevant and necessary 
considerations in adjudication a special monthly compensation 
claim.  See 38 U.S.C.A. § 1114 ("if the veteran, as the 
result of service-connected disability . . . "). An 
examination which accounts for all of the veteran's 
disabilities which contribute to such need for aid and 
attendance is, therefore, is a relevant consideration for VA 
examination. 
 
A November 1996 letter from the office of the veteran's U.S. 
senator, which was submitted subsequent to denial of special 
monthly compensation based on chronic leg pain, hypertension, 
and depressive disorder, indicates the veteran's belief that 
he is entitled to increased benefits.  This letter appears to 
have been accepted by VA as a claim for special monthly 
compensation. 

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(k)-(r); 38 C.F.R. § 3.350.  The need for aid and 
attendance is defined as "helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person."  38 C.F.R. § 3.351(b).  Three alternative 
criteria defining helplessness are provided.  38 C.F.R. § 
3.351(c).  Neither of the first two criteria under section 
3.351(c) is applicable to this case because the first 
provision deals with situations where the claimant is legally 
blind, 38 C.F.R § 3.351(c)(1), and the second provision deals 
with situations where the claimant is confined to a nursing 
home because of mental or physical incapacity.  38 C.F.R 
§ 3.351(c)(2).  

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration of factors provided in section 3.352(a).  These 
factors are: the inability of the veteran to dress or 
undress; to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances; inability of the veteran to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there is a constant need.  See Turco v. Brown, 9 Vet. 
App. 222 (1996).
The evidence of record demonstrates that the veteran's 
service-connected gunshot wound residuals consist of: a shell 
fragment wound of the right calf manifested by pain on 
walking and standing, and superficial peroneal and saphenus 
nerve paralysis (30 percent); scar and scar contractions of 
the right ring finger (10 percent); partial paralysis of the 
right ulnar nerve (10 percent); and postoperative 
thrombophlebitis of the right leg (30 percent).  Effective 
from December 1946, the veteran's service-connected 
disabilities have resulted in a combined disability rating of 
60 percent. 

At a VA aid and attendance examination in June 1996, the 
veteran reported that he lived alone, left home very seldom 
because he was afraid to drive for fear he would have an 
accident, and had problems with memory and urinary 
incontinence.  He was found upon examination to have 
"terrible" balance.  The examiner concluded, however, that 
the veteran's major problem was his memory, and that he 
needed help with household chores and would soon need some 
assisted living situation because of his deteriorating 
condition.  The diagnoses were chronic depressive disorder, 
hypertension with unstable angina and coronary artery bypass 
graft, and chronic leg pain secondary to injury. 

At a VA aid and attendance examination in February 1998, the 
veteran reported that he used a walker and aids of transfer 
to and from the bath and used aids in dressing.  He 
complained of shortness of breath and poor coordination, 
while examination revealed poor fine motor control of both 
hands and fingers, manifested by weakness, poor exercise 
tolerance, poor balance, and severe shortness of breath.  The 
diagnoses were congestive heart failure, volume overload, and 
pulmonary hypertension.  

To warrant special monthly compensation based on the need for 
the regular aid and attendance of another person, the 
evidence must show such is attributable to service-connected 
disabilities.  Only symptomatology associated with service-
connected disability may be considered in a determination of 
whether special monthly compensation is warranted.  See 
38 C.F.R. § 4.14 (1999).  The veteran's non-service-connected 
disabilities include congestive heart failure, volume 
overload, pulmonary hypertension, hypertension with unstable 
angina, coronary artery bypass graft, personality disorder, 
depressive disorder, and status post transurethral resection 
of the prostate in 1989 with chronic urinary incontinence.   
The Board notes that the veteran's diagnosed non-service-
connected disorders result in disability, including mental 
disorder, which may not be considered in determining whether 
aid and attendance is warranted.  The June 1996 VA 
examination indicated the veteran's major problem was his 
memory impairment, which is due to a non-service-connected 
disorder.  With regard to the veteran's severe shortness of 
breath, there is no competent medical evidence of record to 
relate the veteran's severe shortness of breath to a service-
connected disability.

The Board notes that the June 1996 VA examination appeared to 
associate the loss of balance to the veteran's service-
connected lower right leg injury, including, perhaps, the 
findings of some atrophy.  The examination, however, did not 
indicate that the loss of balance, either by itself or in 
conjunction with other service-connected disability, rendered 
the veteran helpless or so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).  The pain and imbalance associated with the 
veteran's service-connected right leg disabilities was only 
one of several disorders noted or found upon examination, and 
was listed last in order on the June 1996 VA examination 
report.  The February 1998 VA examination noted loss of 
balance but did not include it as a diagnosis. 

The Board finds that the weight of the evidence is against 
the veteran's claim.  While the veteran may be in need of the 
aid and attendance of another person, the evidence does not 
show that such need is due to his service-connected 
disabilities.  The veteran's service-connected disabilities 
alone do not render him unable to provide for his own daily 
self-care or protect himself from the hazards or dangers 
incident to his daily environment or render him so disabled 
as to need the regular aid and assistance of another person.  
For these reasons, the Board must find that special monthly 
compensation based on the need for the regular aid and 
attendance of another person, due to poor balance and 
shortness of breath, is not warranted.  38 U.S.C.A. §§ 1114, 
5107; 38 C.F.R. §§ 3.350, 3.352. 


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance, due to poor balance and shortness 
of breath, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


